Citation Nr: 1740619	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dementia, to include as due to in-service exposure to environmental toxins.

3.  Entitlement to service connection for a lung disorder, claimed as mesothelioma, to include as due to in-service exposure to environmental toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1956 to June 196,0 and in the United States Coast Guard from August 1960 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2016 rating decision in which the RO in Seattle, Washington granted the Veteran's claim for service connection for bilateral hearing loss, but denied the Veteran's claims for service connection for tinnitus, dementia, and mesothelioma.  The Veteran filed a notice of disagreement (NOD) in March 2016.  A statement of the case (SOC) was issued in June 2016 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In May 2017, the Veteran's spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, it was discussed that the Veteran could not himself be physically present for the hearing or present testimony, as he currently resides in a nursing home and has little ability to communicate.  Also, based on the Veteran's age, this appeal was advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Both during and subsequent to the Board hearing, additional evidence in support of the Veteran's claim was submitted, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

Regarding the characterization of the claims on appeal  although the Veteran claimed service connection specifically for mesothelioma, it was discussed during the Board hearing that the exact nature, and etiology, of the Veteran's lung condition is unknown.  Medical evidence submitted in support of the claim indicates various pulmonary diagnoses, to include asthma, idiopathic angioedema, and chronic obstructive pulmonary disease.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Also, the Veteran's representative also brought up the possibility of asbestos exposure in service, as well as exposure to other environmental toxins, with respect to both the lung disorder and dementia.  In light of all the above, the Board has recharactetized the claims, accordingly.  

While the Veteran previously had a paper claims file, this tis appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of copies of the 2016 rating decision.  All records have been reviewed.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claims for service connection for dementia and a lung disorder are addressed in the remand following the order; these matters are being  remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  There is credible lay evidence of recurrent tinnitus since service and  current tinnitus. and competent, probative treatise evidence indicates that  the Veteran's tinnitus is as likely as not attributable to  the same underlying cause of his now service-connected hearing loss (noise exposure), or to the hearing loss, itself.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Given the Board's favorable resolution as to the claim decided herein, the Board finds that all necessary actions in connection with the claim for service connection for tinnitus have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

In addition, certain chronic diseases, including organic disease of the nervous system such as tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  Also for chronic diseases, as defined by regulation, to include tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

In the instant case, the RO denied the Veteran's claim for service connection for tinnitus upon finding that the Veteran's service treatment records (STRs) failed to contain a diagnosis of tinnitus or an indication of symptoms thereof.  The RO noted that because the Veteran had failed to report for his scheduled VA audiology examination, the claim was to be decided based on the evidence of record.  

At the outset, the Board notes that while it is true that the Veteran failed to report for his scheduled VA audiology examination, in this instance, his failure to do so will not be held against him.  Indeed, as explained by the Veteran's spouse and his primary care provider, due to the Veteran's advanced dementia, he resides in a residential care facility and is unable to be transported for appointments or testing.  Moreover, although the medical evidence of record does not confirm a diagnosis of tinnitus, or demonstrate the onset of symptoms in service, during the 2017 Board hearing, the Veteran's spouse reported that the Veteran has experienced ringing in his ears, on and off, during the e 35 years that they have been together. This is indicative of recurrent, albeit, not persistent, problems. 

Notably, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation [which also includes perception through other senses].  See  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  "[R]inging in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Similarly, his wife is competent to report her observations of the Veteran, and his reported complaints.  The Board finds no reason to doubt the reports of the Veteran's spouse in this regard.  Thus, the Board finds that there is competent and credible evidence of  current tinnitus, which has been recurrent since service..

Additionally, the Board points out that service connection for bilateral sensorineural hearing loss was granted by the RO in the January 2016 rating decision, and that  medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed.2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107.  

Under the particular circumstances presented here, the Board finds that competent, credible and probative evidence indicates that the Veteran's current tinnitus, which has been recurrent since service,  can as likely as not be attributed to either the same etiology as his service-connected hearing loss (noise exposure) or directly to his service-connected hearing loss.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



REMAND

As regards to the Veteran's claims for service connection for dementia and a lung disorder, the Board's review of the claims file reveals that additional action by the agency of in this appeal is warranted.  Specifically, it appears that potentially relevant records must be obtained.

In the instant case, the Veteran indicated having received treatment from two private physicians, Dr. M. and Dr. B., for treatment of his lung condition beginning in 1983 and for treatment of his dementia beginning in 1999.  The provided VA with the necessary authorizations to allow for VA to attempt to obtain treatment records from these providers.  In November 2015, the AOJ sent letters to each provider requesting records of treatment of the Veteran beginning in July 2015.  It is unclear why AOJ limited the request to records beginning in July 2015, especially given that the Veteran had indicated different dates of treatment.  In any event, it does not appear that any response was received from either provider or that any follow-up request was made.  There is also no indication in the record that any additional attempts to obtain these records would be futile.  Therefore, the Board finds a remand is needed in order for the AOJ to ensure all reasonable efforts have been made to obtain the private medical records identified by the Veteran (including requesting that he provide an updated authorization for it to obtain any outstanding records, if needed).  See 38 C.F.R. § 3.159 (c).

The Board also notes that of record is a statement dated in May 2017 and received by VA in June 2017 indicated to be from the Veteran's primary care provider.  That statement reveals the existence of "clinic records for the [Veteran] dating back to 1994.  As records from this facility pertaining to treatment of the Veteran may be relevant to the claims for service connection for dementia and a lung disorder, attempts must be made to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); 38 C.F.R. § 3.159(c)(1).

In that May 2017 statement, it is also noted that, per the Veteran's spouse, the Veteran "has had additional workup within the US Military/VA system with associated diagnoses for his lung disease or mesothelioma and asbestosis."  On remand, the AOJ should ascertain whether the Veteran has ever been treated or evaluated at a VA Medical Center (VAMC) and should obtain all pertinent VA treatment records, if any exist, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards to requests for records from Federal facilities.

Lastly, as noted, the Veteran's representative has raised the possibility that the Veteran was exposed to asbestos in service, which exposure may have resulted in his current lung condition.  The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedures Manual "Live Manual" (M21-1) provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  VA must adjudicate claims for service connection for a lung disorder, as a residual of exposure to asbestos, under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  On remand, the AOJ must ensure that development and adjudication of the Veteran's claim complies with the guidance set forth in the M21.

Additionally, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)  medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted to include obtaining one or more medical opinion(s), if appropriate), prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Ascertain whether the Veteran has been treated or evaluated at any VA medical center and/or associated facility and obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, if any.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Make follow-up requests to Drs. M. and B, with requests for all records of treatment of the Veteran.  The request for records should not be limited to any specific date.  If necessary, request that the Veteran provide an updated authorization for VA to obtain records from these private providers.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to specially include records from the facility identified in the May 2017 primary care provider's statement.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Ensure compliance with M21-1 requirements regarding service connection claims for asbestos-related diseases.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining one or more medical opinion(s), if appropriate),  readjudicate the claims for service connection for dementia and a lung disorder in light of all pertinent evidence (to include all that added to the VBMS since the last adjudication of the claims) and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


